Name: 81/147/EEC: Commission Decision of 12 February 1981 authorizing Ireland not to apply Community treatment to footwear with outer soles and uppers of rubber or artificial plastic material originating in Taiwan (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-18

 Avis juridique important|31981D014781/147/EEC: Commission Decision of 12 February 1981 authorizing Ireland not to apply Community treatment to footwear with outer soles and uppers of rubber or artificial plastic material originating in Taiwan (Only the English text is authentic) Official Journal L 072 , 18/03/1981 P. 0010 - 0011****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 12 FEBRUARY 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR WITH OUTER SOLES AND UPPERS OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL ORIGINATING IN TAIWAN ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/147/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 12 JANUARY 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR WITH OUTER SOLES AND UPPERS OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL FALLING WITHIN HEADING NO 64.01 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN IRELAND THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT TO AN ANNUAL QUOTA OF 17 000 PAIRS , WHICH IS ALREADY WHOLLY TAKEN UP ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BOUGHT ABOUT GRADUALLY ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 191 952 PAIRS IN 1979 TO 336 772 PAIRS DURING THE FIRST 10 MONTHS OF 1980 ; WHEREAS IMPORTS ORIGINATING IN THE COMMUNITY HAVE INCREASED TO 1 737 734 PAIRS IN 1979 AND TO 1 557 370 PAIRS DURING THE FIRST 10 MONTHS OF 1980 ; WHEREAS THE IMPORTS OF THE FOOTWEAR IN QUESTION ARE IN DIRECT COMPETITION WITH FOOTWEAR WITH OUTER SOLES OF LEATHER PRODUCED IN IRELAND AND FOR CERTAIN TYPES ( SANDALS AND LIGHT SHOES ) CONSTITUTE A VERY COMPETITIVE SUBSTITUTE PRODUCT ; WHEREAS WITH REGARD TO THE SITUATION OF THE LEATHER SHOE INDUSTRY , THE INFORMATION RECEIVED BY THE COMMISSION SHOWS THAT OUTPUT WAS 3 818 000 PAIRS IN THE FIRST NINE MONTHS OF 1979 AND 3 265 000 PAIRS IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS ITS SHARE OF THE MARKET HAS FALLEN FROM 52 % IN 1973 TO 16 % IN 1980 AND THAT CONSUMPTION WAS 9 795 000 PAIRS IN 1979 AND 9 161 000 PAIRS IN 1980 ; WHEREAS SINCE THE BEGINNING OF THE YEAR THERE HAVE BEEN IMPORTS INTO IRELAND OF FOOTWEAR WITH OUTER SOLES OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL ORIGINATING IN TAIWAN AND PUT INTO FREE CIRCULATION IN OTHER MEMBER STATES ; WHEREAS THE TOTAL OF THE INDIRECT TRADE PATTERN , WHICH THERE HAS BEEN UNTIL NOW , DOES NOT SEEM LIKELY TO WORSEN THE SITUATION OF THE LEATHER FOOTWEAR INDUSTRY ; WHEREAS , HOWEVER , ANY UNCONTROLLED DEVELOPMENT OF THESE IMPORTS MIGHT LEAD TO ECONOMIC DIFFICULTIES FOR THE ABOVEMENTIONED INDUSTRY ; WHEREAS , IN THESE CIRCUMSTANCES , IF IT IS NOT APPROPRIATE TO AUTHORIZE PROTECTIVE MEASURES IN ACCORDANCE WITH ARTICLE 3 OF DECISION 80/47/EEC , THEN AUTHORIZATION SHOULD BE GIVEN TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS CONCERNED , IN ACCORDANCE WITH ARTICLE 2 OF THE ABOVEMENTIONED DECISION , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ACCORDANCE WITH DECISION 80/47/EEC , IRELAND IS HEREBY AUTHORIZED , UNTIL 31 DECEMBER 1981 , TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN : // // CCT HEADING NO // DESCRIPTION // // 64.01 ( NIMEXE CODES 64.01-21 , 25 , 29 , 61 , 63 , 65 , 69 ) // FOOTWEAR WITH OUTER SOLES AND UPPERS OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL // ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 12 FEBRUARY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT